Opinion by
Olivee, P. J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) uninflated rubber balls or so-called beach balls similar to those the subject of United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) at 30 percent under paragraph 1502; (2) squawker balloons, cigarette whistles, and novelties in part of bamboo at 45 percent under paragraph 409, Abstracts 40493 and 39509 followed; (3) trick daggers at 45 percent under paragraph 397, Abstract 37637 followed; (4) wooden cabinets like those the subject of Abstract 37636 at 33)4 percent under paragraph 412; and (5) tin kazoos, siren whistles and horns, and metal puzzles at 45 percent under paragraph 397, Abstracts 32264, 40480, and 38029 followed.